DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/21 has been entered.
 
3. 	Claims 1, 6-8, 10, 15, 24-26, 30, 31, 42, 56, 61, 66, 71, 85 and 87-92 are pending upon entry of amendment filed on 11/5/21.

Claims 71 and 85 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1, 6-8, 10, 15, 24-26, 30, 31, 42, 56, 61, 66, and 87-92 are under consideration in the instant application.

4.	Applicant’s submission of IDS filed on 11/5/21 has been considered.

5.	IN light of amendment and response filed on 11/5/21, the rejection under 35 U.S.C. 103(a) has been withdrawn.  

6.	The following new ground of rejection is necessitated by Applicant’s amendment filed on 11/5/21.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 6-8, 10, 15, 24-26, 30, 31, 42, 56, 61, 66, 87-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “wherein the pharmaceutical formulation comprises 6000 or less particles of >10um or 600 or less particles of >25um per 2.25mo of said pharmaceutical formulation”.   The specification supports for such sizes of numbers of particles for compositions comprising 210mg/ml of evolocumab, 10mM acetate buffer, 100-340mM of NMP and 0.01-0.1% polysorbate at pH 5 as in Tables 3-4 of the instant application.  However, the specification does not support for any antibody and any physiological concentration of NMP at 1-1000mM set forth in claim 1 of the instant application as currently amended.  The currently amended structural limitation of particle sizes and composition as a whole is not supported by the original claims or instant specification.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
November 16, 2021 
/YUNSOO KIM/Primary Examiner, Art Unit 1644